DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 112
Claim(s) 1, 3, 7, 9, 13-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the Applicant’s argument pertaining to the 35 USC 112 rejection above, the Applicant’s  representative argued (argument: 7/8/2022) Ex Parte Gross (US App. 11565441) which covers the term “and/or” having elements A alone, B alone, or elements A and B together as being clear and definite, the Examiner disagrees. 
As per the Applicant’s invention: 
“a processor communicatively coupled to the movement detector, the processor configured to identify, based on the movement data, a plurality of movement features in a sequence, the movement features representative of a 10movement activity carried out by the user, and to determine a temporal characteristic of the sequence of movement features and/or to determine an amplitude characteristic of the movement data associated with at least one of the movement features identified in the sequence;
characterized in that the processor is further configured to: 
15control maintaining of a data record representative of the temporal characteristic and/or the amplitude characteristic determined at a plurality of times; 
to determine a deviation measure indicative of a deviation between the data record and the temporal characteristic and/or the amplitude 20characteristic determined at a time later than said plurality of times; and 
to control an operation of the hearing device depending on the deviation measure.”

With respect to the Applicant’s argument pertaining to the 35 USC 112 rejection above, the Applicant’s  representative argued (argument: 7/8/2022) Ex Parte Gross (US App. 11565441) which covers the term “and/or” having elements A alone, B alone, or elements A and B together as being clear and definite, the Examiner disagrees. 
It is not understood how/ or in what way the specification supports the processor determines A alone: a deviation measure indicative of a deviation between the data record and the temporal characteristic or  B alone: the amplitude 20characteristic determined at a time later than said plurality of times; and  A and B: a deviation measure indicative of a deviation between the data record and the temporal characteristic and the amplitude 20characteristic determined at a time later than said plurality of times, such that the control operation of the hearing device depends on the deviation measure.”  In other words, the Examiner does not see support for all  conjunctive/disjunctive “and/or” recitation claimed.  What would be the result/conclusion if you had A alone, B alone, or A and B?  Would the result/conclusion be different or same?  
Claim(s) 3, 7, 9, 13-15 depends from claim 1 directly or indirectly thus includes all the intervening claim language and further the conjunctive/disjunctive “and/or” recitation claimed is not supported for the same reasoning as outline for claim 1. 

The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 7, 9, 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 7, 9, 13-15, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; and therefore, finds support and description in the specification. 

Allowable Subject Matter
Claim(s) 2, 4-6, 8, 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive (see discussion above under 35 USC 112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wurzbacher et al (US Patent No. 10959028) teaches movement processing of a hearing a device. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 13, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653